 

THIS PROMISSORY NOTE (“NOTE”) HAS BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER APPLICABLE FEDERAL OR
STATE SECURITIES LAWS, AND HAVE BEEN ISSUED AND SOLD IN RELIANCE UPON EXEMPTIONS
FROM THE REGISTRATION REQUIREMENTS OF SUCH LAWS, INCLUDING, WITHOUT LIMITATION,
THE EXEMPTION CONTAINED IN SECTION 4(2) OF THE SECURITIES ACT. NEITHER THIS NOTE
NOR SUCH SECURITIES MAY BE SOLD OR TRANSFERRED UNLESS (1) A REGISTRATION
STATEMENT HAS BECOME AND IS THEN EFFECTIVE WITH RESPECT TO SUCH SECURITIES, (2)
THIS NOTE OR SUCH SECURITIES, AS APPLICABLE, IS TRANSFERRED PURSUANT TO RULE 144
PROMULGATED UNDER THE SECURITIES ACT (OR ANY SUCCESSOR RULE) OR (3) THE COMPANY
(AS HEREINAFTER DEFINED) HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT, TO THE EFFECT THAT THE PROPOSED SALE OR TRANSFER OF THIS
NOTE OR SUCH SECURITIES IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT AND
ALL OTHER APPLICABLE FEDERAL OR STATE SECURITIES LAWS.

 

$100,000.00 April 29, 2016



QUANTUMSPHERE, INC.

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, QuantumSphere, Inc., a Nevada corporation (the “Company”),
promises to pay to the order of Stephen Hall, an individual, or such person’s
successors and assigns (collectively, the “Holder”), the principal amount of One
Hundred Thousand and 00/100 Dollars ($100,000.00) (“Principal”), together with
all accrued and unpaid interest hereunder, on or before the 30-day anniversary
hereof (“Maturity Date”). Interest shall accrue and be payable as specified in
Section 2.

 

The obligations due under this Note are secured by a Security Agreement (the
“Security Agreement”), attached hereto as Exhibit A, dated as of the date hereof
and executed by the Company for the benefit of Holder, and junior in priority
and interest to (i) the senior lien of Novus Capital, and (ii) liens of the
holders of Series O-2 10% Subordinated Convertible Promissory Notes (“Series O-2
Notes”). Additional rights of Holder are set forth in the Security Agreement.

 

The following is a statement of the rights of the Holder and certain conditions
to which this Note is subject, and to which the Holder, by the acceptance of
this Note, agrees:

 

1. Definitions. As used in this Note, the following capitalized terms have the
following meanings:

 

(a) “Business Day” means a day (i) other than Saturday or Sunday, and (ii) on
which commercial banks are open for business in the State of California.

 

(b) “Default Rate” has the meaning given in Section 2 hereof.

 

(c) “Event of Default” has the meaning given in Section 6 hereof.

 

(d) “Highest Lawful Rate” means the maximum non-usurious rate of interest, as in
effect from time to time, which may be charged, contracted for, reserved,
received or collected by the Holder in connection with this Note under
applicable law.

 

-1- 

 

 

(e) “Holder” shall mean the person specified in the introductory paragraph of
this Note or any person or entity who shall at the time be the registered holder
of this Note.

 

(f) “Note” shall mean this Promissory Note.

 

(g) “Obligations” means all debts, liabilities and obligations of the Company to
the Holder under this Note and the Security Agreement, including all unpaid
Principal of this Note, all Interest accrued hereon, and all other amounts
payable by the Company to the Holder hereunder and under the Security Agreement,
whether due or to become due, absolute or contingent, liquidated or
unliquidated, determined or undetermined.

 

2. Interest. Interest shall be fixed for the term of the Note and shall be in
the amount of $25,000.00. During the existence of an Event of Default, Interest
shall accrue on all outstanding Principal at the same rate, pro-rated for each
30-day period.

 

3. Prepayment. The Principal and Interest may be prepaid at any time by the
Company without the prior written consent of the Holder.

 

4. Highest Lawful Rate. Notwithstanding any provision to the contrary contained
herein, if during any period for which Interest is computed hereunder, the
amount of Interest computed on the basis provided for in this Note, together
with all fees, charges and other payments which are treated as interest under
applicable law, as provided for herein or in any other document executed in
connection herewith, would exceed the amount of such Interest computed on the
basis of the Highest Lawful Rate, the Company shall not be obligated to pay, and
the Holder shall not be entitled to charge, collect, receive, reserve or take
Interest in excess of the Highest Lawful Rate, and during any such period the
Interest payable hereunder shall be computed on the basis of the Highest Lawful
Rate.

 

5. Events of Default. Any of the following events which shall occur shall
constitute an “Event of Default”:

 

(a) the Company shall fail to pay when due any amount of principal or interest
hereunder or other amount payable hereunder or under the Security Agreement,
where such failure continues for five (5) days after receipt of written notice
from Holder specifying such failure; or

 

(b) the Company shall: (i) apply for or consent to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or any material
part of its property; (ii) admit in writing its inability to pay its debts
generally as they become due; (iii) make a general assignment for the benefit of
any of its creditors; (iv) be dissolved or liquidated in full or in part; (v)
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
consent to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it; or (vi) take or approve any action for the purpose of effecting any
of the foregoing; or

 

(c) proceedings for the appointment of a receiver, trustee, liquidator or
custodian of the Company or of all or any material part of its property, or a
voluntary or involuntary case or other proceedings seeking liquidation,
reorganization or other relief with respect to the Company or the debts thereof
under any bankruptcy, insolvency or other similar law now or hereafter in
effect, shall be commenced and such involuntary case or proceeding shall not be
dismissed or discharged within sixty (60) days of commencement; or an order for
relief shall be entered against the Company under the federal bankruptcy laws as
now or hereafter in effect; or

 

-2- 

 

 

(d) a default or event of default under any agreement of the Company shall occur
that gives the holder of any other indebtedness for borrowed money of the
Company the right to accelerate the maturity of such indebtedness (subject to
any applicable cure periods set forth therein, if any); or

 

(e) the Company shall fail to observe or perform any other covenant, obligation,
condition or agreement contained in this Note or the Security Agreement and (i)
such failure shall continue for fifteen (15) days, or (ii) if such failure is
not curable within such fifteen (15) day period, but is reasonably capable of
cure within thirty (30) days, either (A) such failure shall continue for thirty
(30) days or (B) the Company shall not have commenced a cure in a manner
reasonably satisfactory to Holder within the initial fifteen (15) day period; or

 

(f) any representation or warranty made or furnished by or on behalf of Company
to Holder in writing in connection with this Note or the Security Agreement
shall be false, incorrect, incomplete or misleading in any material respect when
made or furnished.

 

Upon the occurrence of any Event of Default, (x) the Holder may at any time
declare all unpaid Obligations to be immediately due and payable without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Company; (y) the Holder may exercise all rights
and remedies available to the Holder hereunder and under the Security Agreement
and applicable law, and (z) in the case of an Event of Default described in
Section 5(b) or 5(c), all unpaid Obligations shall automatically become
immediately due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly and irrevocably waived by
the Company.

 

6. Successors and Assigns. Subject to the restrictions on transfer described in
Section 8, the rights and obligations of the Company and the Holder hereunder
shall be binding upon and inure to the benefit of the successors, assigns,
heirs, administrators and transferees of the parties. Due to the reliance by the
Company on the exemption from registration provided by Rule 506 of Regulation D,
as promulgated pursuant to the Securities Act, and the representation by Holder
to the Company that Holder is an “accredited investor” as such term is defined
by Rule 501(a) of Regulation D, no assignment of this Note shall be made to any
person who is not an “accredited investor”, where any assignment or transfer of
this Note, or any attempt thereof, shall be null and void.

 

7. Amendments and Waivers. This Note may not be amended or modified, nor may any
of its terms be waived, except by written instruments signed by the Company and
Holder. Each waiver or consent under any provision hereof shall be effective
only in the specific instances for the purpose for which given.

 

8. Transfer of this Note. Transfers of this Note shall be registered upon
registration books maintained for such purpose by or on behalf of the Company.
Prior to presentation of this Note for registration of transfer, the Company
shall treat the registered Holder hereof as the owner and the Holder of this
Note for the purpose of receiving all payments of Principal and Interest hereon
and for all other purposes whatsoever, whether or not this Note shall be overdue
and the Company shall not be affected by notice to the contrary.

 

9. Assignment or Delegation by the Company. Neither this Note nor any of the
rights, interests or obligations hereunder may be assigned or delegated in whole
or in part by the Company without the prior written consent of Holder.

 

10. Notices. Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon the Company
or Holder under this Note shall be in writing and mailed or delivered to each
party to its address set forth in the Security Agreement (or to such other
address as the recipient of any notice shall have notified the other in
writing). All such notices and communications shall be effective (a) when sent
by a commercially recognized means of overnight delivery providing confirmation
of receipt, on the business day following the deposit with such service; (b)
when mailed, by registered or certified mail, first class postage prepaid and
addressed as aforesaid through the United States Postal Service, upon receipt;
and (c) when delivered by hand, upon delivery.

 

-3- 

 

 

11. Expenses; Waivers. If action is instituted to collect this Note, the Company
promises to pay on demand all costs and expenses, including reasonable
attorneys’ fees and costs, incurred in connection with such action. The Company
hereby waives notice of default, presentment or demand for payment, protest or
notice of nonpayment or dishonor and all other notices or demands relative to
this instrument.

 

12. Further Assurance. Each party shall execute, acknowledge, deliver, file,
notarize and register (at its own expense) all documents, instruments,
certificates, agreements and assurances and provide all information and take or
forbear from all such action as the other party may reasonably deem necessary or
appropriate to achieve the purposes of the Note or satisfy the obligations of
the Company hereunder.

 

13. Severability. Whenever possible, each provision of this Note shall be
interpreted in such manner as to be effective and valid under all applicable
laws and regulations. If, however, any provision of this Note shall be
prohibited by or be invalid under any such law or regulation in any
jurisdiction, it shall, as to such jurisdiction, be deemed modified to conform
to the minimum requirements of such law or regulation, or, if for any reason it
is not deemed so modified, it shall be ineffective and invalid only to the
extent of such prohibition or invalidity without affecting the remaining
provisions of this Note, or the validity or effectiveness of such provision in
any other jurisdiction.

 

14. Cumulative Rights, etc. The rights, powers and remedies of Holder under this
Note and the Security Agreement shall be in addition to all rights, powers and
remedies given to Holder by virtue of any applicable law, rule or regulation of
any governmental authority, the Security Agreement or any other agreement, all
of which rights, powers, and remedies shall be cumulative and may be exercised
successively or concurrently without impairing Holder’s rights hereunder. The
Company waives any right to require Holder to proceed against any person or
entity or to exhaust any collateral or to pursue any remedy in Holder’s power.

 

15. No Waiver. No course of dealing between the Company and the Holder or any
delay on the part of the Holder in exercising any rights or remedies shall
operate as a waiver of any such right or remedy of the Holder.

 

16. Construction. Each of the Security Agreement and this Note is the result of
negotiations among, and has been reviewed by, the Company, Holder and their
respective counsel. Accordingly, this Note and the Security Agreement shall be
deemed to be the product of all parties hereto, and no ambiguity shall be
construed in favor of or against the Company or Holder.

 

17. Other Interpretive Provisions. References in this Note and the Security
Agreement to any document, instrument or agreement (a) includes all exhibits,
schedules and other attachments thereto, (b) includes all documents, instruments
or agreements issued or executed in replacement thereof, and (c) means such
document, instrument or agreement, or replacement or predecessor thereto, as
amended, modified and supplemented from time to time and in effect at any given
time. The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Note or the Security Agreement refer to this Note or the
Security Agreement, as the case may be, as a whole and not to any particular
provision of this Note or the Security Agreement, as the case may be. The words
“include” and “including” and words of similar import when used in this Note or
the Security Agreement shall not be construed to be limiting or exclusive.

 

-4- 

 

 

18. Governing Law and Jurisdiction. THIS NOTE AND ALL ACTIONS ARISING OUT OF OR
IN CONNECTION WITH THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEVADA, WITHOUT REGARD TO THE CONFLICTS
OF LAW RULES OF THE STATE OF NEVADA OR OF ANY OTHER JURISDICTION. THE HOLDER
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION
OF THE COURTS OF THE STATE OF CALIFORNIA. THE HOLDER AGREES THAT ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY MUST BE LITIGATED EXCLUSIVELY IN ANY SUCH STATE OR FEDERAL
COURT, AND ACCORDINGLY, THE HOLDER IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH LITIGATION IN ANY
SUCH COURT.

 

19. Waiver of Jury Trial. EACH OF THE COMPANY AND THE HOLDER, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A
TRIAL BY JURY AS TO ANY ISSUE RELATED HERETO IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS NOTE.

 

20. Subordination. Holder expressly agrees to the subordination of this Note to
Novus Capital and the holders of Series O-2 Notes, and where no further action
need to be taken by the Company or the Holder in connection with the
subordination.

 

-5- 

 

 

IN WITNESS WHEREOF, this Note has been executed by the Company as of the date
first above written.

 

 

The Company: QuantumSphere, Inc.,   a Nevada Corporation         By:       Kevin
D. Maloney   Title: CEO & President

 

ACKNOWLEDGED AND AGREED:

 

The Holder:         Stephen Hall

 

-6- 

 

 

EXHIBIT A

 

SECURITY AGREEMENT

 

-7- 

 

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”), is entered into as of April 29,
2016, by and between QuantumSphere, Inc., a Nevada corporation (the “Borrower”),
and Stephen Hall (“Secured Party” or “Lender”). All capitalized terms not
otherwise defined herein shall the meanings ascribed to them in the promissory
note by and between Borrower and Secured Party (the “Note”).

 

RECITALS

 

WHEREAS, the Secured Party has loaned monies to Borrower, as more particularly
described in the Note attached hereto;

 

WHEREAS, the term “Secured Party” as used in this Agreement shall mean Stephen
Hall; and

 

WHEREAS, this Agreement is being executed and delivered by Borrower to secure
the Note.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each of the parties hereto hereby agrees as
follows:

 

1. Obligations Secured. This Agreement secures, in part, the prompt payment and
performance of all obligations of Borrower under the Note, and all renewals,
extensions, modifications, amendments, and/or supplements thereto (collectively,
the “Secured Obligations”).

 

2. Grant of Security.

 

a. Collateral. Borrower hereby grants, pledges, and assigns for the benefit of
the Secured Party, and there is hereby created in favor of the Secured Party, a
junior security interest in and to all of Borrower’s right, title, and interest
in, to, and under all of the collateral set forth on Exhibit A hereto
(collectively, “Collateral”) subject to Section 2(c) below. The junior security
interest shall be subordinate to Novus Capital and the holders of Series O-2
Notes.

 

b. Effective Date. This grant of security shall be effective as of the date
hereof.

 

c. Subordination. The Note and the Secured Obligations shall be subordinated, or
junior in interest, to the obligations of Borrower in favor of its senior
lender, Novus Capital, or any other third party senior lender who provides a
senior secured loan to the Company during the term of the Note, the holders of
Series O-2 Notes, as well as debt incurred in the ordinary course of business.

 

3. Filings to Perfect Security. The Company will (and is hereby authorized to)
file with any filing office such financing statements, amendments, addenda,
continuations, terminations, assignments and other records (whether or not
executed by Borrower) to perfect and to maintain perfected security interests in
the Collateral by the Secured Party, whereby (a) promptly upon the execution of
this Agreement, a Financing Statement on Form UCC-1 (the “Financing Statement”)
shall be filed with the California Secretary of State on behalf of the Secured
Party with respect to the Collateral; The Financing Statement shall designate
the Secured Party as a secured party and Borrower as the debtor, shall identify
the security interest in the Collateral, and contain any other items required by
law. The Financing Statement shall contain a description of collateral
consistent with the description set forth herein and shall not describe the
collateral as “all assets” or “all personal property.”

 

4. Transfers and Other Liens. Except as set forth in the Note, Borrower shall
not:

 

-8- 

 

 

a.Sell, transfer, assign, or dispose of (by operation of law or otherwise), any
of the Collateral outside of the ordinary course of business;     b.Create or
suffer to exist any lien, security interest, or other charge or encumbrance upon
or with respect to any of the Collateral, except the security interests created
hereby; or     c.Permit any of the Collateral to be levied upon under any legal
process.

 

5. Representations and Warranties. Borrower hereby represents and warrants to
the Secured Party as follows: (a) to Borrower’s knowledge, Borrower is the owner
of the Collateral (or, in the case of after-acquired Collateral, at the time
Borrower acquires rights in the Collateral, will be the owner thereof) and that,
except as expressly provided herein or contemplated pursuant to Section 2(c)
herein, no other person has (or, in the case of after-acquired Collateral, at
the time Borrower acquires rights therein, will have) any right, title, claim or
interest (by way of Lien or otherwise) in, against or to the Collateral; (b) to
Borrower’s knowledge, except as expressly provided herein, upon the filing of a
Financing Statement with the California Secretary of State, the Secured Party
(or in the case of after-acquired Collateral, at the time Borrower acquires
rights therein, will have) will have a perfected security interest in the
Collateral to the extent that a security interest in the Collateral can be
perfected by such filing; (c) all Accounts Receivable (as defined in Exhibit A)
are genuine and enforceable against the party obligated to pay the same; (d)
Borrower has full power and authority to enter into the transactions provided
for in this Agreement and the Note; (e) this Agreement and the Note, when
executed and delivered by Borrower, will constitute the legal, valid and binding
obligations of Borrower enforceable in accordance with their terms; (f) the
execution and delivery by Borrower of this Agreement and the Note and the
performance and consummation of the transactions contemplated hereby and thereby
do not and will not violate Borrower’s Certificate of Incorporation or Bylaws or
any material judgment, order, writ, decree, statute, rule or regulation
applicable to Borrower (g) there does not exist any default or violation by
Borrower of or under any of the terms, conditions or obligations of (i) any
indenture, mortgage, deed of trust, franchise, permit, contract, agreement, or
other instrument to which Borrower is a party or by which Borrower is bound, or
(ii) any law, ordinance, regulation, ruling, order, injunction, decree,
condition or other requirement applicable to or imposed upon Borrower by any
law, the action of any court or any governmental authority or agency; and the
execution, delivery and performance of this Agreement will not result in any
such default or violation; (h) there is no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand pending or, to the knowledge
of Borrower, threatened which adversely affects Borrower’s business or financial
condition and there is no basis known to Borrower for any action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand which
could result in the same; and (i) this Agreement and the Note do not contain any
untrue statement of material fact or omit to state a material fact necessary in
order to make the statements contained in this Agreement and the Note not
misleading.

 

6. Events of Default. For purposes of this Agreement, the term “Event of
Default” shall mean and refer to any of the following:

 

  a. Failure of Borrower to perform or observe any covenant set forth in this
Agreement, or to perform or observe any other term, condition, covenant,
warranty, agreement or other provision contained in this Agreement, where such
failure continues for fifteen (15) days after receipt of written notice from
Lender specifying such failure;         b. Any representation or warranty made
or furnished by Borrower in writing in connection with this Agreement and the
Note or any statement or representation made in any certificate, report or
opinion delivered pursuant to this Agreement or in connection with this
Agreement is false, incorrect or incomplete in any material respect at the time
it is furnished; or

 

-9- 

 

 

  c. Occurrence of any other Event of Default as defined in the Note.

 

7. Remedies. Upon the occurrence and during the continuance of an Event of
Default (subject to the notice and cure provisions provided for herein, if any),
the Secured Party shall have the rights of a secured creditor under the
California Uniform Commercial Code, all rights granted by the Note, this
Security Agreement and by law, including the right to require Borrower to
assemble the Collateral and make it available to the Secured Party at a place to
be designated by Borrower. The rights and remedies provided in this Agreement
and the Note are cumulative and may be exercised independently or concurrently,
and are not exclusive of any other right or remedy provided at law or in equity.
No failure to exercise or delay by the Secured Party in exercising any right or
remedy under this Agreement or the Note shall impair or prohibit the exercise of
any such rights or remedies in the future or be deemed to constitute a waiver or
limitation of any such right or remedy or acquiescence therein. Every right and
remedy granted to the Secured Party under this Agreement and the Note or by law
or in equity may be exercised by Secured Party at any time and from time to
time.

 

8. Further Assurances. Borrower agrees that, from time to time, at its own
expense, it will:

 

  a. Protect and defend the Collateral against all claims and demands of all
persons at any time claiming the same or any interest therein, and preserve and
protect Secured Party’s security interest in the Collateral.         b. Promptly
execute and deliver to Secured Party all instruments and documents, and take all
further action necessary or desirable, as any Secured Party may reasonably
request to (i) continue, perfect, or protect any security interest granted or
purported to be granted hereby, and (ii) enable a Secured Party to exercise and
enforce any of Secured Party’s rights and remedies hereunder with respect to any
Collateral.         c. Permit a Secured Party’s representatives to inspect and
make copies of all books and records relating to the Collateral, wherever such
books and records are located, and to conduct an audit relating to the
Collateral at any reasonable time or times.

 

9. Reserved.

 

10. Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed telex, e-mail or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent as follows:

 

If to the Secured Party: Stephen Hall   300 W. Glenoaks Blvd., Suite 200  
Glendale, CA 91202

 

-10- 

 

 

If to Borrower: QuantumSphere, Inc.       2905 Tech Center Dr.       Santa Ana,
CA 92705       Facsimile: 714-545-6265       Attn: General Counsel

 

or to such other address or telecopy number as the party to whom notice is to be
given may have furnished to the other party in writing in accordance herewith.

 

11. Amendments and Waivers. No modification, amendment or waiver of any
provision of, or consent required by, this Agreement, nor any consent to any
departure herefrom, shall be effective unless it is in writing and signed by
each of the parties hereto. Such modification, amendment, waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.

 

12. Exclusivity and Waiver of Rights. No failure to exercise and no delay in
exercising on the part of any party, any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude any other right, power or privilege. The
rights and remedies herein provided are cumulative and are not exclusive of any
other rights or remedies provided by law.

 

13. Invalidity. Any term or provision of this Agreement shall be ineffective to
the extent it is declared invalid or unenforceable, without rendering invalid or
enforceable the remaining terms and provisions of this Agreement.

 

14. Headings. Headings used in this Agreement are inserted for convenience only
and shall not affect the meaning of any term or provision of this Agreement.

 

15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original instrument, but all of which
collectively shall constitute one and the same agreement.

 

16. Assignment. This Agreement and the rights and obligations hereunder shall
not be assignable or transferable by the any of the parties without the prior
written consent of the other parties.

 

17. Survival. Unless otherwise expressly provided herein, all representations
warranties, agreements and covenants contained in this Agreement shall survive
the execution hereof and shall remain in full force and effect until the
earliest to occur of (a) the payment in full of the Note, and (b) the conversion
of the principal and accrued and unpaid interest and all other amounts owing
under the Note into common stock of Borrower.

 

18. Miscellaneous. This Agreement shall inure to the benefit of each of the
parties hereto and all their respective successors and permitted assigns.
Nothing in this Agreement is intended or shall be construed to give to any other
person, firm or corporation any legal or equitable right, remedy or claim under
or in respect of this Agreement or any provision herein contained.

 

19. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEVADA (WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAWS PROVISIONS).

 

20. CONSENT TO JURISDICTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF CALIFORNIA. EACH OF THE PARTIES HERETO AGREES THAT ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY MUST BE LITIGATED EXCLUSIVELY IN ANY SUCH STATE OR FEDERAL
COURT, AND ACCORDINGLY, EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH LITIGATION IN ANY SUCH COURT.

 

-11- 

 

 

21. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH OF THE PARTIES HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND EACH OF THE OTHER PARTIES HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 21.

 

22. Attorneys’ Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

 

23. Entire Agreement. This Agreement contains the entire agreement among the
parties with respect to the transactions contemplated by this Agreement and
supersedes all prior agreements or understandings among the parties with respect
to the subject matter hereof.

 

[SIGNATURE PAGE(S) FOLLOW]

 

-12- 

 

 

IN WITNESS WHEREOF, this Security Agreement has been executed as of the date
first set written above.

 

“SECURED PARTY”       Stephen Hall       “BORROWER”       QUANTUMSPHERE, INC.,  
a Nevada corporation  

 

By:       Kevin D. Maloney     Chief Executive Officer & President  

 

-13- 

 

 

EXHIBIT A

 

COLLATERAL

 

Subject to Section 2(c) of the Security Agreement, Borrower hereby grants,
pledges, and assigns for the benefit of Secured Party, and there is hereby
created in favor of the Secured Party, a security interest in and to all of
Borrower’s right, title, and interest in, to, and under all assets and all
personal property of Borrower, whether now or hereafter existing, or now owned
or hereafter acquired, including but not limited to the following (collectively,
“Collateral”):

 

1. All accounts, chattel paper, contracts, contract rights, accounts receivable,
tax refunds, notes receivable, documents, other choses in action and general
intangibles, including, but not limited to, proceeds of inventory and returned
goods and proceeds from the sale of goods and services, and all rights, liens,
securities, guaranties, remedies and privileges related thereto, including the
right of stoppage in transit and rights and property of any kind forming the
subject matter of any of the foregoing (“Accounts Receivable”);

 

2. All time, savings, demand, certificate of deposit or other accounts in the
name of Borrower or in which Borrower has any right, title or interest,
including but not limited to all sums now or at any time hereafter on deposit,
and any renewals, extensions or replacements of and all other property which may
from time to time be acquired directly or indirectly using the proceeds of any
of the foregoing;

 

3. All inventory and equipment of every type or description wherever located,
including, but not limited to all raw materials, parts, containers, work in
process, finished goods, goods in transit, wares, merchandise furniture,
fixtures, hardware, machinery, tools, parts, supplies, automobiles, trucks,
other intangible property of whatever kind and wherever located associated with
the Borrower’s business, tools and goods returned for credit, repossessed,
reclaimed or otherwise reacquired by Borrower;

 

4. All documents of title and other property from time to time received,
receivable or otherwise distributed in respect of, exchange or substitution for
or addition to any of the foregoing including, but not limited to, any documents
of title;

 

5. All know-how, information, permits, patents, copyrights, goodwill,
trademarks, trade names, licenses and approvals held by Borrower, including all
other intangible property of Borrower;

 

6. All assets of any type or description that may at any time be assigned or
delivered to or come into possession of Borrower for any purpose for the account
of Borrower or as to which Borrower may have any right, title, interest or
power, and property in the possession or custody of or in transit to anyone for
the account of Borrower, as well as all proceeds and products thereof and
accessions and annexations thereto; and

 

7. All proceeds (including but not limited to insurance proceeds) and products
of and accessions and annexations to any of the foregoing.

 

EXHIBITS 

 

 

 



